        Case 1:19-cv-07272-VSB-SN Document 36 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 JASON WINTERS,                                            :                            3/11/2021
                                                           :
                                         Plaintiff,        :
                                                           :
                            -against-                      :         19-CV-7272 (VSB)
                                                           :
 WARDEN K. SMALLS, et al.,                                 :               ORDER
                                                           :
                                          Defendants. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        A post-discovery conference is scheduled in this case for April 2, 2021 at 11:00 a.m., and

will be held by telephone. To join, use the dial in 1-888-363-4749, and access code 2682448.

Accordingly, it is hereby:

        ORDERED that the Warden or other official in charge of the George R. Vierno Center

produce Jason Winters, B&C No. 3101900023, on Friday, April 2, 2021, no later than 10:55

a.m., to a suitable location within the George R. Vierno Center that is equipped with a telephone,

for the purpose of participating by telephone in a conference with the Court and defense counsel.

If this time and date presents an inconvenience, the Warden or the Warden’s designee should

promptly inform Chambers by emailing BroderickNYSDChambers@nysd.uscourts.gov.

        Defense counsel is directed to send this Order to the Warden immediately and to ensure

by phone or email that the Warden has notice of the conference.

        The Clerk of Court is respectfully directed to mail a copy of this Order to Pro Se Plaintiff.

SO ORDERED.

 Dated:      March 11, 2021
             New York, New York
